 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
     GRACIELA S.,                             )   Case No.: 5:18-cv-02579-MAA
 9                                            )
                  Plaintiff,                  )   [PROPOSED] ORDER AWARDING
10                                            )   EQUAL ACCESS TO JUSTICE ACT
           vs.                                )   ATTORNEY FEES AND EXPENSES
11                                            )   PURSUANT TO 28 U.S.C. § 2412(d)
     NANCY A. BERRYHILL, Acting               )   AND COSTS PURSUANT TO 28
12   Commissioner of Social Security,         )   U.S.C. § 1920
                                              )
13                Defendant.                  )
                                              )
14                                            )
15
           Based upon the parties’ Stipulation for the Award and Payment of Equal
16
     Access to Justice Act Fees, Costs, and Expenses:
17
           IT IS ORDERED that fees and expenses in the amount of $ 4,200.00 as
18
     authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
19
     awarded subject to the terms of the Stipulation.
20
21
22           -XQH
     Dated: _____________                   __________________________________
                                                _____________________
                                            THE HONORABLE
                                                 HOONORABLE MARI  MARIA A. AUDERO
23                                          United
                                                 dSStates
                                                     tates Magistrate Judge
                                                                      Ju
24
25
26

                                             -1-
